PER CURIAM.
The State of Florida is appealing an order of the circuit court of Dade County discharging by habeas corpus one Elbert B. Cupit who had been arrested on a rendition warrant of the governor of the state of Florida for extradition to the state of Louisiana.
The trial court heard Cupit’s petition for habeas corpus and ruled that the rendition warrant of the governor of the state of Florida was legally insufficient.
From our review of the record on appeal we have concluded that the trial court erred. We hold that the rendition warrant was legally sufficient. State ex rel. Peck v. Chase, 91 Fla. 413, 107 So. 541 (1926); Chase v. State ex rel. Burch, 93 Fla. 963, 113 So. 103 (1927).
Reversed.